[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: PLAINTIFF'S MOTION FOR CONTEMPT CODED 176
The plaintiff has filed a motion for contempt claiming that the defendant has violated the court order entered for the payment of lump sum counsel fees plus interest. The defendant has raised the defense of inability to pay.
The court finds that the defendant has failed to prove that defense. The defendant invaded his 401k plan and profit sharing plan to pay other obligations while totaling ignoring the court order for the payment of attorney's fees and not paying any money whatsoever on that order. The court finds that the defendant is in willful violation of the court order regarding the payment of attorney's fees and orders the defendant to pay to counsel for the plaintiff the sum of $312 within ninety days from today's date. Interest is to run on that sum commencing ninety days from today's date if payment has not been made.
The court further orders that the counsel fees herein ordered are in the nature of alimony and, therefore, not dischargeable in bankruptcy.
Axelrod, J.T.R. CT Page 12626